DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-31 are currently pending. Claims 1-26 are addressed below. Claims 27-31 are withdrawn pursuant to a restriction requirement explained below. Accordingly, claims 27-31 have not been further treated on the merits.
	
Information Disclosure Statement
The Information Disclosure Statements (IDSs) that were filed on June 16, 2020; November 11, 2020; September 1, 2021; November 24, 2021; December 15, 2021; and January 1, 2022 comply with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Forms 1449 are enclosed herewith.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to a frame assembly, classified in B44D3/185.
II. Claims 27-31, drawn to a kit for assembling canvas frames, classified in A47G1/102.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the kit has separate utility such as assembling other frames that do not use canvas articles.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B44D3/185, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC A47G1/102, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s attorney on January 25, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “220” has been used to designate both platen ledge (Fig. 1; page 7, para. 4, line 2) and mounting tie-bar socket (Fig. 4; page 7, para. 6, line 3).
Page 7, para. 6, line 7, uses reference 300 for linkage extrusion; however, reference 300 has been introduced as a fence extrusion (page 7, para. 2) while linkage extrusion should have the reference 400 (page 7, para. 3, line 4).
Page 13, para. 1, line 1, introduces reference 1235 in Fig. 9 as a bevel on the second side wall 1222; however, Fig. 9 uses reference 1237, which is supposed to be a bevel on the first side wall 1221.
Page 14, para. 2, line 1, reference 1222 is used for the first side wall; however, reference 1222 has been introduced as the second side wall (page 12, para. 3, line 3). Reference 1221 is for the first side wall (page 12, para. 3, line 2).
Reference 1412 is used for both first part (page 19, para. 4, line 3, and second part (page 19, para. 4, line 6). The second part should have the reference number 1414.
Reference character “1405” has been used to designate both sloped outer edge of the stand 1400 (page 19, para. 3, line 5) and a shoulder of inner wall 1404 of stand 1400 (page 19, para. 5, line 1).
Page 23, para. 3, line 2, uses reference 1330 for the base; reference 1320 should have been used for the base.
Page 24, para. 7, line 1, reads “canvas substrate 110”; the reference number used should have been 11 for the canvas substrate because 110 is for the platen (page 6, para. 5, line 1). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
In page 8, para. 2, line 2, reference 810 is introduced as a molded positioning ledge in relation to Fig. 6-8; however, Fig. 6-8 or any of the other drawings do not show reference 810.
In page 16, para. 3, line 5, reference 1310 for a second kit is introduced but this reference number is not found in any of the drawings.
Page 19, para. 4, line 1, discloses an engagement protrusion 1410; however, this reference number is not found in any of the drawings.
Page 19, para. 5, line 2, discloses an edge 1409; however, this reference number is not found in any of the drawings.
Page 24, para. 3, line 2, discloses a rear wall 2104; however, this reference number is not found in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 13, para. 2, line 9, states that Fig. 38 best shows corner tuck tool 1260; however, corner tuck tool 1260 is shown in Fig. 33. Fig. 38 shows another frame assembly embodiment.
Numerous instances where applicant used “taught” instead of “taut”.
Page 17, para. 3, line 1, refers to Fig. 18 and 19 statin that these figures show slots 1325; however, Fig. 16 and 17 are the ones that show slots 1325, not Fig. 18 and 19.
Page 24, para. 5 refers to the rear panel 2100. Examiner believes lines 7-10 should instead read to be “As illustrated, two side walls 2102 located at ends of the frame base 2010 rear panel 2100 include three locking openings 2015 tabs 2140, while the other two side walls 2012 2102 include four locking openings 2015 tabs 2140. The locking opening 2015 tab 2140 can have a rectangular shape.”
Appropriate correction is required.

Claim Objections
Claims 1, 4, 8-9, and 15 are objected to because of the following informalities: 
Claim 1, line 12, “so as couple” should read “so as to couple”.
Claim 4, line 2, “connectors that spaced apart” should read “connectors that are spaced apart”.
Claim 8, line 4, “taught” should read as “taut”.
Claim 9, line 2, “handing opening” should read as “hanging opening”.
Claim 15, line 14, “so as couple” should read “so as to couple”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the word “trough” in line 2. The specification discloses “a trough 1327 which functions as a groove or channel for receiving the canvas substrate 11” (page 16, para. 6, lines 2-3), which means the “inner channel” in claim 1 and the “trough” in this claim are the same. The use of different terms for the same feature renders the claim as indefinite. For examination purposes, “trough” is interpreted to be the same as the “inner channel” in claim 1; thus, any prior art that discloses an “inner channel” will be used to read on the “trough” of claim 11.
Claim 12 recites the limitation "the plurality of side walls" in line 1.  It is unclear which side walls this is referring to, whether the frame base’s or the rear panel’s. For examination 
Claim 23 recites the limitation “a first locking feature” in line 1. As claim 23 is dependent on claim 22 and claim 22 already recites “a first locking feature” in line 4, the use of the article “a” makes it unclear whether this limitation in claim 23 is another first locking feature. This renders the claim as indefinite. For examination purpose, the limitation “a first locking feature” of claim 23 is interpreted to be “the first locking feature” of claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Stafford et al. (US 2567743 A) cited in the IDS filed on November 18, 2020, hereinafter Stafford.

    PNG
    media_image1.png
    630
    688
    media_image1.png
    Greyscale

Claim 22, Stafford teaches a frame assembly (Fig. 1 and 2 show a frame assembly, wherein Fig. shows a partial front elevation of the assembly and Fig. 2 shows the rear elevation of the frame assembly; col. 1, lines 1-13; col. 1, lines 14-21 discloses the folder comprises a frame and clamping member) comprising:
a frame base (Fig. 3 shows frame 3; col. 2, lines 10-15) including a plurality of groove segments (Fig. 3 shows groove segments 8 and 9; col. 2, lines 12-21) formed internally within side walls of the frame base for receiving a canvas substrate (Fig. 1 shows groove 9 is formed , the frame base having a first locking feature (Fig. 3 shows a first locking feature 10 on  frame 3; col. 2, lines 32-35); and
a rear panel (Fig. 4 shows a rear panel 4; Fig. 2 and 5 also show a similar rear panel 4’’) including a plurality of side walls (Fig. 2 shows a plurality of side walls to 4’’ that do not have reference numbers; Fig. 5 also partially shows rear panel 4’’ the side walls with legs 6’ and 7’; Fig. 3 also shows rear panel 4 with partial walls and legs 6 and 7; see annotated Fig. 2 above) that are configured to be received within the plurality of side walls of the frame base (Fig. 4 shows locking tab 15 of rear panel 4 is configured to be received in locking opening 10 of frame 3 to clamp and interlock frame 3 and rear panel 4 together; col. 2, lines 25-49), the rear panel having a second locking feature (Fig. 3 shows rear panel 4 has a second locking feature 15; col. 2, lines 32-33) that is configured to mate with the first locking feature of the frame base when the rear panel is inserted into the frame base so as couple the rear panel to the frame base (Fig. 4 shows locking tab 15 of rear panel 4 is configured to be received in locking opening 10 of frame 3 to clamp and interlock frame 3 and rear panel 4 together; col. 2, lines 25-49) and permit the canvas substrate to be captured therebetween within the groove segments resulting in the canvas being held along a forward face of the frame base 
Claim 23 (as best understood), Stafford teaches the frame assembly of claim 22, wherein a first locking feature comprises one of a male part and a female part (Fig. 3 shows the first locking feature 10 comprises a female part for receiving) and the second locking feature comprises the other of the male part and the female part so as to form a snap-fit between the rear panel and the frame base (Fig. 3 shows the second locking feature comprises a male part for inserting into the first locking feature 10 so as to snap-fit the rear panel 4 and frame 3; col. 2, lines 25-49).
Claim 24, Stafford teaches the frame assembly of claim 22, wherein at least one groove segment is formed along each side wall of the frame base (Fig. 1 and 3 show each side wall 16 and 17 and including legs 6 and 7 of frame 3 has at least one groove 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image2.png
    1012
    767
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    463
    630
    media_image3.png
    Greyscale

Claims 1, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Majkrzak (US 2523383 A), hereinafter Majkrzak, in view of Stafford et al. (US 2567743 A), hereinafter Stafford.
Claim 1, Majkrzak teaches a frame assembly (Fig. 1 shows a frame assembly) comprising:
a frame base (Fig. 4 and 5 show frame base denoted by references 22 and A) including a plurality of integral side walls (Fig. 1 shows a plurality of side walls; see annotated Fig. 1 above) with first slits formed between adjacent side walls in corners of the frame base (Fig. 1 shows and a rear face of the frame base (Fig. 5 shows a rear face of the frame base; see modified Fig. 5 above) having an inner channel that is spaced inward from the plurality of side walls (Fig. 5 shows an inner channel formed by 10 that is spaced inward from the side walls; see annotated Fig. 5 above), each of the plurality of side walls having at least one locking opening formed therein (Fig. 5 shows a locking opening 46; Fig. 1 shows there is a plurality of locking openings 46); and
a rear panel (Fig. 4-5 show a rear panel 16) including a plurality of side walls (Fig. 4-5 show side walls 18 of rear panel 16; see annotated Fig. 1 and 5) that are configured to be received within the plurality of side walls of the frame base (Fig. 5 shows side walls of 16 are received in the side walls of frame base denoted by 22 and A), wherein second slits are formed between adjacent side walls of the rear panel (Fig. 1 shows second slits formed between adjacent side walls of the rear panel; see annotated Fig. 1 above), wherein along an external surface of each side wall of the rear panel there is at least one locking tab (Fig. 5 shows a screw 36 on rear panel 16, which is a locking tab) that is configured for reception within one corresponding locking opening of the frame base (Fig. 5 shows screw 38 of rear panel 16 is received in openings 46 of frame base denoted by 22 and A) when the rear panel is inserted into the frame base so as couple the rear panel to the frame base in a snap-fitting manner (Fig. 5 shows frame base and rear panel are snap fit at groove 20 of rear panel and flange 40 of frame base) and permit a canvas substrate to be captured therebetween for holding the canvas substrate across a front face of the frame base (Screen S is captured between the rear panel 
Majkrzak does not explicitly disclose that the screen S can be a canvas. However, Stafford discloses a frame of foraminous sheet (col. 2, lines 12-21). A canvas is a type of fabric that is full of holes, i.e. foraminous, which can be considered a screen. 
Majkrzak and Stafford are both considered to be analogous to the claimed invention because they are in the same field of frame assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majkrzak to incorporate the teachings of Stafford to make the screen a canvas because a canvas is a versatile material.
Majkrzak also fails to disclose a locking tab that is integral to the rear panel. However, the court has held that that the use of a one piece construction instead of the structure disclosed in Majkrzak would be merely a matter of obvious engineering choice. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majkrzak to make the screw integral to the rear panel as well as make the screw not threaded, i.e. just a tab, to create the locking tab in the claimed invention because doing so would decrease the amount of individual pieces needed to assemble the frame, which in turn reduces the chance of losing track of the individual screws.
Claim 4, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. Majkrzak further teaches a frame assembly wherein the frame base includes a center wall (Fig. 5 shows a center wall; see annotated Fig. 5 above) and a plurality of arcuate shaped connectors that spaced apart from one another and connected between the side walls and the center wall the plurality of arcuate shaped connectors defining the inner channel (Fig. 5 shows the arcuate connectors 10 define the inner channel; see modified Fig. 5), the arcuate shaped connectors being formed between locking openings formed in the side walls (Fig. 1 shows locking openings 46 are  formed between arcuate connectors 10, details of which are not shown in Fig. 1).
Claim 5, Majkrzak in view of Stafford teaches the frame assembly of claim 4 above. Majkrzak further teaches a frame assembly wherein each arcuate shaped connector has a U- shape (Fig. 5 shows the other end of connector 10 a U-shape, the shape formed by reference numbers 6 and 8) and is configured to receive the canvas substrate (Fig. 5 shows the U -shape formed by refences 6 and 8 receive the canvas substrate S).
Claim 6, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. Majkrzak further teaches a frame assembly wherein each side wall of the rear panel includes at least two locking tabs (Fig. 5 shows locking tab 36. Fig. 1 shows plurality of locking openings 46, which can mean there is also a plurality of locking tabs 36 on each side wall of the rear panel 16.) and each side wall of the frame base includes locking openings (Fig. 5 shows locking opening 46; Fig. 1 shows at least two locking openings 46 on the side walls of frame base 22+A), the at least two locking tabs snap-fittingly being received within locking openings (Fig. 5 shows the locking tabs 36 is received within the openings 46).
Claim 7, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. Majkrzak is silent about the material makeup of the frame assembly. However, Stafford teaches formed of a plastic material (col. 4, lines 5-9). However, neither Majkrzak nor Stafford discloses the limitation wherein each of the frame base and the rear panel comprises an injection molded part.
It would have been obvious to modify Majkrzak’s frame base and rear panel to be made of plastic as taught by Stafford.  The motivation would have been to decrease manufacturing costs.  While Majkrzak as modified does not teach wherein the base and rear panels are formed by injection molding, the MPEP states that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113. Therefore, the process by which the base and rear panels are made (injection molding) is not a patentable distinction.
Claim 8, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. Majkrzak further teaches a frame assembly wherein the frame base and rear panel are constructed such that insertion and locking of the rear panel to the frame base (Fig. 5 shows that the locking of the rear panel 16 via groove 20 to the frame, 22 and A, via flange 40) results in stretching of the canvas substrate over the front face of the frame base to a taught condition (Fig. 5 shows S is stretched taut across the front face of the frame).
Claim 11 (as best understood), Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. Majkrzak further teaches a frame assembly wherein each of the plurality of side walls of the frame base includes a trough (Fig. 1-2 and 5 shows the plurality of side walls of for receiving the canvas substrate when the rear panel is snap-fit to the frame base (The trough receives S when the rear panel 16 and frame base 22+A are snap fit together; see also Fig. 5).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Majkrzak in view of Stafford as applied to claim 1 above, and further in view of Wenkman et al. (US 5075991 A) cited in the IDS filed on November 18, 2020, hereinafter Wenkman.
Claim 2, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. However, Majkrzak and Stafford fail to disclose a rear panel with a center wall having a plurality of hanging openings. Regardless, Wenkman teaches a frame assembly wherein the rear panel includes a center wall (Fig. 3A shows rear panel 26 of a frame assembly 10 has a center wall, the part bounded by margin 24) that has a plurality of hanging openings formed along a rear face of the center wall (Fig. 3A shows the center wall of rear panel 26 has a plurality of hanging openings 35, 37, 39, 41, 36, 38, 40, 42).
Majkrzak, Stafford, and Wenkman are all considered to be analogous to the claimed invention because they are in the same field of frame assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majkrzak in view of Stafford to incorporate the teachings of Wenkman to add a center wall to the rear panel and add hanging openings to the center wall because a center wall with hanging holes is desirable so that the canvas containing artwork can be hung and displayed. Additionally, the plurality of hanging holes allow for the artwork to be hung either in portrait or landscape mode.
Claim 3, Majkrzak in view of Stafford and further in view of Wenkman teaches the frame assembly of claim 2 above. Wenkman further teaches a frame assembly wherein each hanging opening is configured to receive a fastener including a nail and a head of a suction cup for hanging the frame assembly along a support surface (Fig. 3A shows hanging openings 35, 37, 39, 41 that are “used to hang the frame 10 upon a nail, hook, or the like” [col.3, lines 14-18]).
Claim 9, Majkrzak in view of Stafford teaches the frame assembly of claim 1 above. However, Majkrzak and Stafford fail to disclose a rear panel with hanging openings having a rounded portion at one end and a notch on the other end. Regardless, Wenkman teaches a frame assembly wherein the rear panel includes a plurality of hanging openings formed therein (Fig. 3A shows the rear panel 26 has a plurality of hanging openings 25, 37, 39, 41, 36, 38, 40, 42), each handing opening having a rounded portion defining one end (Fig. 3A shows one end of the hanging openings 35, 37, 39, and 41 are rounded) and a notch formed at an opposite other end (Fig. 3A shows one end of the hanging openings are notches as shown by reference 36, 38, 40, 42.) 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majkrzak in view of Stafford to incorporate the teachings of Wenkman to add hanging openings that are rounded and have notches because different hole shapes and sizes allow for different fasteners to be used to hang the frame.
Claim 10, Majkrzak in view of Stafford and further in view of Wenkman teaches the frame assembly of claim 9 above. Wenkman further teaches a frame assembly further including a stand that is configured to mate with one of the plurality of hanging openings (Fig. 2 shows a stand 44 that can be inserted into notches 36, 38, 40, 42; col. 3, lines 20-27) to allow the frame assembly to be displayed either in portrait format or landscape format (Fig. 13 shows stand 44 mated to one of the notches to allow the frame 10 to be displayed on a horizontal surface; inserting the stand to either notches 36 or 40 will display the frame in a landscape orientation while inserting the stand to either notches 38 or 42 will display the frame in a portrait format; col. 3, lines 20-27).

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister (US 10628112 B2), hereinafter Hofmeister, in view of Spiro et al. (US 20170151772 A1) cited in the IDS filed on January 6, 2022, hereinafter Spiro.
Claim 15, Hofmeister teaches a framed canvas article (Invention is to a framed panel; see Fig. 5) comprising:
a frame base (Fig. 3 shows frame 7; col. 2, lines 32-34) including a plurality of side walls (Fig. 3 shows frame 7 has side walls 7A-7D; col. 2, lines 32-34) and a rear face of the frame base (Fig. 5 shows the rear face of the frame 7, i.e. the face not touching the panel sheet 4) having an inner channel that is spaced inward from the plurality of side walls (Fig. 5 shows an inner channel 8 that is spaced inward from the outside perimeter of the walls; col. 2, lines 42-45) and, the plurality of side walls having at least one locking opening formed therein (Fig. 9 shows mating surfaces 15 on side walls 7A and 7C. Col. 3, lines 5-7 discloses that “the mating surfaces 15 may be angled depressions”); and
a rear panel (Fig. 9 shows rear panel 20) including a plurality of side walls (Fig. 9 shows the rear panel 20 has a plurality of side walls that do not have reference numbers) that are configured to be received within the plurality of side walls of the frame base (The plurality of wherein along an external surface of [the] side wall of the rear panel there is at least one locking tab (Fig. 9 shows at least one locking tab 22) that is configured for reception within one corresponding locking opening of the frame base when the rear panel is inserted into the frame base so as couple the rear panel to the frame base (Fig. 9 shows locking tab 22 is configured to be received within locking opening 15 to couple the frame 7 and the rear panel 20 together; col. 2, line 67, to col. 3, lines 1-7);
wherein the canvas substrate is disposed across a front face of the frame base (Figure 5 shows panel 4 is disposed across the front surface of frame 7; col. 2, lines 34-36) and is folded over the frame base (Fig. 8 shows the margins 5 of panel 4 is folded over frame 7; col. 2, lines 34-45) and tucked into the inner channel (Fig. 8 shows the margins 5 of panel 4 is tucked into the inner channel 8; col. 2, lines 34-45) and is captured between the frame base and the rear panel when the rear panel is coupled to the frame base (Even though Fig. 9 does not show panel 4, it can be understood that the panel is captured between frame 7 and panel 20 when the two are coupled together).
Hofmeister does not explicitly disclose a canvas substrate. However, Spiro discloses that stretching fabric over a frame is used in the graphic arts (para. 0002, lines 1-3). Spiro further discloses that “canvas images are used in fine art, commercial display, advertising, and both interior and exterior decoration” (para. 0003, lines 6-12).
Hofmeister and Spiro are both considered to be analogous to the claimed invention because they are in the same field of frame assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to 
Hofmeister also does not explicitly disclose the limitation first slits formed between side walls in corners of the frame base or that the second slits are formed between adjacent side walls of the rear panel and align with the first slits. However, the court has held that making a part separable, if  desirable, would be obvious. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofmeister to make each side of the frame base and rear panel separately, which creates the first slits and second slits, respectively, because this allows for easy removal and addition of canvas substrates. Additionally, because the frame base and rear panel are coupled together, the first and second slits would naturally align.
Hofmeister also does not explicitly disclose that each of the plurality of side walls having at least one locking opening formed therein or that each side wall of the rear panel there is at least one locking tab
Claim 16, Hofmeister in view of Spiro teaches the framed canvas article of claim 15. Spiro further teaches a frame assembly wherein the canvas substrate has cut edges in each of four corners of the canvas substrate (Fig. 3 shows that the canvas substrate 300 has four cut edges 306) and wherein the canvas substrate has a first punched hole along one cut edge (Fig. 3 shows a first punched hole 310 on the north side of the canvas substrate 300) and a second punched hole along another cut edge that is directly opposite the one cut edge (Fig. 3 shows a second punched hole 310 on the south side of the canvas substrate 300, which is directly opposite the north side’s first punch hole).
Claim 17, Hofmeister in view of Spiro teaches the framed canvas article of claim 16. Spiro further teaches a frame assembly wherein the canvas substrate has corner pleats (Fig. 3 shows corner pleats 320 on the canvas substrate 300) that are inserted into at least the second slits of the rear panel by passing through the first slits of the frame base (Fig. 9-11 show a corner pleat being inserted into the second slits of rear panel 600 by passing through the first slits of frame 10).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 2567743 A), hereinafter Stafford, in view of Driscoll et al. (US 3127695 A), hereinafter Driscoll.
Claim 25, Stafford teaches the frame assembly of claim 22 above. Stafford further teaches a frame assembly wherein portions of the canvas substrate are received within the groove segments along with the side walls of the rear panel (Canvas and the side wall including legs 6’ and 7’ of rear panel 4 are received in the groove 9 of frame 10 [Fig. 8-10]; col. 2, lines 25-49). However, Stafford fails to disclose the limitation folded peripheral edge portions of the folded peripheral edge portions of the canvas substrate (Fig. 1 shows tapered sides 28 of canvas sheet 26. Fig. 2 shows tapered side 28 is folded over and inserted into groove 16; col. 2, lines 1-12).
Stafford and Driscoll are both considered to be analogous to the claimed invention because they are in the same field of canvas frames. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stafford to incorporate the teachings of Driscoll to fold excess portions of a canvas substrate because folding excess portions of the canvas and inserting the folded portions into a groove allows the canvas to be evenly stretched over the frame and uniformly securely held in place (col. 2, lines 7-12).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 2567743 A), hereinafter Stafford.
Claim 26, Stafford teaches the frame assembly of claim 22 above. Stafford further teaches a frame assembly wherein the first locking feature comprises openings formed in the frame base (Fig. 3 shows locking opening 10 formed in each of the walls of frame 3; col. 2, lines 32-35) and the second locking feature comprises a plurality of locking tabs formed as part of the rear panel (Fig. 2 shows the rear panel 4’’, which is similar to rear panel 4 of Fig. 3, has a plurality of locking tabs; col. 2, lines 32-33 discloses “a plurality of prongs 15”) that engage the plurality of openings to form a snap-fit between the frame base and the rear panel
However, Stafford fails to disclose the limitation where the first locking opening comprises a plurality of openings. Regardless, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to add a first locking feature with a plurality of openings to the frame base because this more securely interlock the frame base and the rear panel together.

Allowable Subject Matter
Claims 12-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (US 4451997 A) discloses a fabric stretcher frame that has two U-channel frame members. The two frame members snap fits together to sandwich a fabric.
McPherson (US 4286400 A) discloses a picture frame that has a front frame part and a back frame part. A decorative cloth is placed over the front face of the front frame part and held there by clamping the two frame parts together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631